internal_revenue_service department of the treasury number release date index number washington dc person to contact david bergkuist telephone number refer reply to cc intl br 3-plr-116204-00 date date do ty legend corp x corp y corp z corp m year a date b date c this is in response to a letter dated date requesting a ruling that corp x and its subsidiaries be permitted to change to the tax_book_value_method of asset valuation for purposes apportioning interest_expense for tax years beginning on or after date additional information was received in a letter dated date the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination corp x a domestic_corporation is the parent of an affiliated_group_of_corporations the corp x group that files a consolidated federal_income_tax return on a calendar_year basis the outstanding_stock of corp x is held by corp y and corp z both of which are foreign_corporations on its year a federal_income_tax return corp x elected the fair_market_value_method of asset valuation as described in sec_1_861-9t of the temporary income_tax regulations for purposes of apportioning interest_expense plr-116204-00 corp m a domestic_corporation is the parent of an affiliated_group_of_corporations the corp m group that files a consolidated federal_income_tax return the corp m group uses the tax_book_value_method of asset valuation as described in sec_1_861-9t of the temporary regulations for purposes of apportioning interest_expense on date b corp y corp z and certain corp x subsidiaries entered into an agreement and plan of merger with corp m on date c corp x acquired all of the capital stock of corp m and as a result corp m and its subsidiaries became members of the corp x group sec_864 of the internal_revenue_code provides that all allocations and apportionments of interest_expense shall be made on the basis of assets rather than gross_income sec_1_861-9t of the temporary regulations provides that for purposes of apportioning interest_expense a taxpayer may elect to determine the value of its assets on the basis of either the tax book_value or the fair_market_value of its assets sec_1_861-8t provides that once a taxpayer uses the fair_market_value_method the taxpayer and all related_persons must continue to use such method unless expressly authorized by the commissioner to change methods sec_1_861-9t provides that if a taxpayer elects the fair_market_value_method of asset valuation the taxpayer must establish the fair_market_value of its assets to the satisfaction of the commissioner otherwise the commissioner may determine the appropriate values or require the taxpayer to use the tax_book_value_method of apportionment sec_1_861-9t sets forth the rules for determining the fair_market_value of a taxpayer’s assets under the fair_market_value_method corp x requests pursuant to sec_1_861-8t and sec_1_861-9t of the temporary regulations to be permitted to use the tax_book_value_method of asset valuation for tax years beginning on or after date this request would conform corp x and its subsidiaries to the method of asset valuation used by corp m and its subsidiaries prior to the acquisition corp x provides the following additional bases for its request to simplify its asset valuation methodology to avoid potential valuation disagreements with the service and to arrive at a more certain and predictable result and avoid the cost of external global valuation studies particularly with respect to the newly acquired corp m group assets based solely upon the information submitted the representations made and the reasons given for this request corp x and its subsidiaries may change from the fair_market_value_method of asset valuation for purposes of apportioning interest_expense to the tax book method pursuant to sec_1_861-8t and sec_1_861-9t of plr-116204-00 the temporary regulations for its tax_year beginning on date except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely anne o’connell devereaux assistant to the branch chief branch office of the associate chief_counsel international cc
